OWEN, Judge.
Defendants, charged with certain violations of Chapter 517, F.S.1967, F.S.A., entered pleas of nolo contendere but prior to adjudication and sentencing moved for leave to withdraw such pleas and substitute pleas of not guilty. The denial of such motions is assigned as error on the consolidated appeals from the judgment and sentence entered in the respective cases.
We believe that on the basis of the facts disclosed by the record the ends of justice will best be served by allowing appellants to substitute pleas of not guilty for their pleas of nolo contendere and to accord them a trial on the merits. See Rubenstein v. State, Fla.1951, 50 So.2d 708; Canada v. State, 1940, 144 Fla. 633, 198 So. 220; Brown v. State, 1926, 92 Fla. 592, 109 So. 627; Riddle v. State, Fla.App.1968, 212 So.2d 122; Jackman v. State, Fla.App. 1964, 160 So.2d 554; Banks v. State, Fla. App.1962, 136 So.2d 25.
In view of our disposition of these appeals, we do not pass upon the constitutional question raised by appellants. The judgments and sentences are severally vacated and these cases remanded for further proceedings consistent herewith.
Reversed and remanded.
WALDEN, C. J., and McCAIN, J., concur.